UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 555 Taxter Road Suite 175 Elmsford, NY 10523 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 98.96% Shares Value Administrative and Support Services - 1.62% CTRP Ctrip.com International Ltd. - ADR*^ $ EXPE Expedia, Inc.^ IILG Interval Leisure Group, Inc. TRIP TripAdvisor Inc.*^ Broadcasting - 4.01% LINTA Liberty Interactive Corporation - Class A* DIS The Walt Disney Co.^ Broadcasting (except Internet) - 25.18% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ LBTYK Liberty Global, Inc. - Series C* LMCA Liberty Media Corporation - Liberty Capital - Series A* SNI Scripps Networks Interactive - Class A^ SIRI Sirius XM Radio, Inc.* VIAB Viacom Inc. - Class B Computer and Electronic Product Manufacturing - 3.49% AAPL Apple, Inc.* QCOM QUALCOMM Inc. VSAT ViaSat, Inc.* Credit Intermediation and Related Activities - 0.07% TREE Tree.com, Inc.* Data Processing, Hosting and Related Services - 0.12% CSGP CoStar Group, Inc.*^ Data Processor - 4.50% MA Mastercard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 5.36% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A^ Educational Services - 0.34% EDU New Oriental Education & Technology Group,Inc. - ADR* Gaming - 1.24% 200 HK Melco International Development Limited* Global Exchanges - 2.42% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. SGX SP Singapore Exchange Limited Holding Company - 0.79% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* 16 IEP Icahn Enterprises LP Motion Picture and Sound Recording Industries - 5.30% DWA DreamWorks Animation SKG, Inc. - Class A*^ TWX Time Warner,Inc.^ Motor Vehicle and Parts Dealers - 0.92% AN AutoNation, Inc.*^ Non-Store Retailers - 11.32% CPRT Copart, Inc.* EBAY eBay, Inc.* HSNI HSN, Inc. IACI IAC/InterActiveCorp^ OSTK Overstock.com, Inc.*^ RBA Ritchie Bros. Auctioneers, Incorporated^ SOHU Sohu.com Inc.*^ BID Sotheby's^ Other Exchanges - 0.45% FTIS LI Financial Technologies (India) Ltd. - GDR URB/A CN Urbana Corporation - Class A* Other Information Services - 9.30% GOOG Google Inc. - Class A* NTES NetEase.com Inc. - ADR*^ SINA SINA Corporation*^ YHOO Yahoo! Inc.* YOKU Youku.com, Inc. - ADR*^ Performing Arts, Spectator Sports, and Related Industries - 3.46% LYV Live Nation Entertainment, Inc.*^ MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 3.82% JRJC China Finance Online Company - ADR* CTSH Cognizant Technology SolutionsCorporation - Class A* ICGE ICG Group Inc.* INFY Infosys Technologies Limited - ADR^ MWW Monster Worldwide, Inc.* UNTD United Online, Inc. WYY WidePoint Corp.* Rental and Leasing Services - 0.86% CDCO Comdisco Holding Company, Inc. Satellite Telecommunications - 8.25% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* 2008 HK Phoenix Satellite Television Holdings Limited Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.04% COWN Cowen Group, Inc. - Class A*^ ICE IntercontinentalExchange Inc.* MKTX MarketAxess Holdings,Inc. Special Purpose Entity - 0.00% ADPAO Adelphia Contingent Value Vehicle CVV Series ACC-4 Int*+ – ADPAL Adelphia Recovery Trust Ser ACC-6 E/F Int*+ – – Telecommunications - 2.66% CHU China Unicom (Hong Kong) Limited - ADR^ 215 HK Hutchison Telecommunications Hong Kong Holdings Limited HTHKY Hutchison Telecommunications Hong Kong Holdings Limited - ADR^ ICTG ICTC Group Inc.* U.S. Equity Exchanges - 0.51% NYX NYSE Euronext Warehousing and Storage - 0.93% IRM Iron Mountain Incorporated^ TOTAL COMMON STOCKS (cost $80,804,013 ) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ – 006ESC958 Adelphia Communications Corp. Preferred*+ – TOTAL ESCROW NOTES (cost $0 ) – RIGHTS - 0.78% Shares Rental and Leasing Services - 0.78% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00# TOTAL RIGHTS (cost $2,643,576 ) SHORT-TERM INVESTMENTS - 0.30% Principal Amount U.S. Commercial Paper - 0.26% U.S. Bank N.A. $ 0.020%, 04/02/2012 Money Market Funds - 0.04% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $350,152 ) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 33.42% Investment Companies - 33.42% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $38,566,913 ) TOTAL INVESTMENTS - 133.46% (cost $122,364,654)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of $37,453,130 at March 31, 2012. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of March 31, 2012. ADR - American Depository Receipt GDR -Global Depository Receipt (a) The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 87.33% Shares Value Arts, Entertainment, and Recreation - 0.41% 585 HK Imagi International Holdings Limited* $ Asset Management - 10.70% BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OCX CN Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited Beverage and Tobacco Product Manufacturing - 0.45% ZWACK HB Zwack Unicum Nyrt. Broadcasting (except Internet) - 3.97% LMCA Liberty Media Corporation - Liberty Capital - Series A* Building Material and Garden Equipment and Supplies Dealers - 0.05% OSH Orchard Supply Hardware Stores Corporation - Class A*^ Chemical Manufacturing - 1.71% LYB LyondellBasell Industries NV - Class A Commercial Banking - 0.44% BHW PW Bank Handlowy w Warszawie SA MIL PW Bank Millennium SA Construction of Buildings - 2.48% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 1.36% MFG Mizuho Financial Group, Inc. - ADR SMFG Sumitomo Mitsui Financial Group, Inc. - ADR^ Crop Production - 0.41% CRESY Cresud S.A.C.I.F.y A. - ADR European Exchanges - 1.51% BME SM Bolsas y Mercados Espanoles Food Manufacturing - 1.32% BARN SW Barry Callebaut AG* 70 Gaming - 5.88% GENT MK Genting Berhad WYNN Wynn Resorts Limited General Merchandise Stores - 3.65% SHLD Sears Holdings Corporation*^ Global Exchanges - 5.19% BVMF3 BZ BM&FBOVESPA SA 8697 JP Osaka Securities Exchange Co., Ltd. 30 SGX SP Singapore Exchange Limited Holding Company - 10.17% BOL FP Bollore IEP Icahn Enterprises LP JS SP Jardine Strategic Holdings Limited LUK Leucadia National Corporation^ Insurance Carriers and Related Activities - 3.58% GLRE Greenlight Capital Re, Ltd. - Class A*^ Machinery Manufacturing - 0.61% KWG GR KHD Humboldt Wedag International AG* Merchant Wholesalers, Durable Goods - 9.02% CFR VX Compagnie Financiere Richemont SA DIA SM Distribuidora International de Alimentacion SA* MC FP LVMH Moet Hennessy Louis Vuitton SA Merchant Wholesalers, Nondurable Goods - 0.92% GLEN LN Glencore International plc NOBL SP Noble Group Limited Mining (except Oil and Gas) - 3.14% ELT AU Elementos Limited* FNV Franco-Nevada Corporation^ NG CN NovaGold Resources Inc.* Motion Picture and Sound Recording Industries - 0.47% DWA DreamWorks Animation SKG, Inc. - Class A*^ Oil and Gas Extraction - 4.36% CNQ Canadian Natural Resources Ltd. CLR Continental Resources, Inc.*^ MAU FP Establissements Maurel et Prom MPNG FP Maurel et Prom Nigeria* POU CN Paramount Resources Ltd. - Class A* TOU CN Tourmaline Oil Corp.* Professional, Scientific, and Technical Services - 1.06% BSLN SW Basilea Pharmaceutica AG* ICLL AV Intercell AG* Publishing Industries (except Internet) - 0.26% PRS SM Promotora de Informaciones S.A.* Real Estate - 11.64% BRE CN Brookfield Real Estate Services, Inc. CIT SP City Developments Limited FCE/A Forest City Enterprises, Inc. - Class A*^ 823 HK The Link REIT UOL SP UOL Group Limited Support Activities for Transportation - 2.57% 694 HK Beijing Capital International Airport Company Limited - Class H TOTAL COMMON STOCKS (cost $4,439,139 ) PREFERRED STOCKS - 0.01% Building Material and Garden Equipment and Supplies Dealers - 0.01% OSHUS Orchard Supply Hardware Stores Corporation - Series A, 0%*^ TOTAL PREFERRED STOCKS (cost $192 ) WARRANTS - 0.01% Oil and Gas and Consumable Fuels - 0.01% MAUBS FP Maurel Et Prom Cw14 Expiration Date: 6/30/2014 Exercise Price: $14.20* TOTAL WARRANTS (cost $0) SHORT-TERM INVESTMENTS - 9.41% Principal Amount Commercial Paper - 4.70% U.S. Bank N.A. $ 0.020%, 04/02/2012 Shares Money Market Funds - 4.71% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $500,317) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 20.88% Investment Companies - 20.88% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $1,109,872 ) TOTAL INVESTMENTS - 117.64% (cost $6,049,520)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of $1,073,966 at March 31, 2012. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. ADR - American Depository Receipt (a) The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 97.68% Shares Value Asset Management - 5.88% BAM Brookfield Asset Management Inc. - Class A $ DDEJF Dundee Corporation - Class A* OCX CN Onex Corporation 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Beverage and Tobacco Product Manufacturing - 0.01% BF/A Brown-Forman Corporation - Class A PM Philip Morris International, Inc. Broadcasting - 2.39% LINTA Liberty Interactive Corporation - Class A* Broadcasting (except Internet) - 11.32% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ LMCA Liberty Media Corporation - Liberty Capital - Series A* SNI Scripps Networks Interactive - Class A^ VIAB Viacom Inc. - Class B Building Material and Garden Equipment and Supplies Dealers - 0.05% OSH Orchard Supply Hardware Stores Corporation - Class A*^ Chemical Manufacturing - 1.40% SIAL Sigma-Aldrich Corp.^ Clothing and Clothing Accessories Stores - 0.05% LTD Limited Brands, Inc.^ Computer and Electronic Product Manufacturing - 0.01% VSAT ViaSat, Inc.* Construction of Buildings - 0.04% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 0.00% UCBHQ UCBH Holdings, Inc.*^+ - Gaming - 8.28% LVS Las Vegas Sands Corp.^ MGM MGM Resorts International*^ WYNN Wynn Resorts Limited^ General Merchandise Stores - 4.64% JCP J.C. Penney Company, Inc.^ SCC CN Sears Canada Inc.* SHLD Sears Holdings Corporation*^ Global Exchanges - 2.78% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. Holding Company - 9.33% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR* IEP Icahn Enterprises LP JS SP Jardine Strategic Holdings Limited LUK Leucadia National Corporation^ Insurance Carriers and Related Activities - 1.13% MKL Markel Corporation* Machinery Manufacturing - 0.02% CFX Colfax Corporation* Manufactured Brands - 1.57% JAH Jarden Corporation Merchant Wholesalers, Nondurable Goods - 0.01% GLEN LN Glencore International PLC NOBGY Noble Group Limited - ADR Mining (except Oil and Gas) - 2.08% FNV Franco-Nevada Corporation^ Motion Picture and Sound Recording Industries - 3.94% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 6.53% AN AutoNation, Inc.*^ AZO AutoZone, Inc.* Oil and Gas - 1.16% TPL Texas Pacific Land Trust Oil and Gas Extraction - 6.83% CNQ Canadian Natural Resources Ltd.^ CLR Continental Resources, Inc.*^ TOU CN Tourmaline Oil Corp.* WPX WPX Energy Inc.*^ Other Exchanges - 0.05% URB/A CN Urbana Corporation - Class A* Other Information Services - 0.00% GOOG Google Inc. - Class A* 30 Performing Arts, Spectator Sports, and Related Industries - 2.19% LYV Live Nation Entertainment, Inc.*^ Real Estate - 15.50% ALX Alexander's, Inc. - REIT^ 1 HK Cheung Kong (Holdings) Limited ELS Equity Lifestyle Properties, Inc. - REIT^ FCE/A Forest City Enterprises, Inc. - Class A*^ 10 HK Hang Lung Group Limited 12 HK Henderson Land Development Company Limited HHC The Howard Hughes Corporation* VNO Vornado Realty Trust - REIT^ Rental and Leasing Services - 0.08% AL Air Lease Corporation*^ Satellite Telecommunications - 4.15% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 4.08% CBOE CBOE Holdings Inc.^ Support Activities for Transportation - 1.95% 694 HK Beijing Capital International Airport Company Limited - Class H 357 HK Hainan Meilan International Airport Company Limited - Class H Utilities - 0.23% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $855,305,132 ) PREFERRED STOCKS - 0.01% Building Material and Garden Equipment and Supplies Dealers - 0.01% OSHUS Orchard Supply Hardware Stores Corporation - Series A, 0%*^ TOTAL PREFERRED STOCKS (cost $42,130 ) CONVERTIBLE BONDS - 0.53% Principal Amount Real Estate - 0.53% 345550AK3 Forest City Enterprises,Inc. 3.625%, 10/15/2014 $ TOTAL CONVERTIBLE BONDS (cost $3,403,519 ) CORPORATE BONDS - 0.00% Credit Intermediation and Related Activities - 0.00% 317928AA7 FINOVA Group, Inc. 7.500%, 11/15/2009, Acquired 10/19/2006-3/29/2007 at $7,902,157 (Default Effective 4/29/2005)* 9 TOTAL CORPORATE BONDS (cost $7,341,784 ) 9 SHORT-TERM INVESTMENTS - 1.50% Commercial Paper - 1.30% U.S. Bank, N.A. 0.020%, 04/02/2012 Money Market Funds - 0.20% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $13,627,804) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 31.84% Investment Companies - 31.84% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b JPMorgan Prime Money Market Fund, Capital Shares, 0.22%b Goldman Sachs Financial Square Money Market Fund, Institutional Shares, 0.19%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $288,417,213 ) TOTAL INVESTMENTS - 131.56% $ (cost $1,168,137,582)(a) Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of 278,355,865 at March 31, 2012. + - Security is considered illiquid.The aggregate value of this security is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. ADR - American Depository Receipt REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 99.43% Shares Value Ambulatory Health Care Services - 0.01% AVXT AVAX Technologies,Inc.* $ Chemical Manufacturing - 2.32% AGEN Agenus, Inc.* ALKS Alkermes PLC*^ APHB Ampliphi Biosciences Corp.* MMRF MMRGlobal Inc.* Computer and Electronic Product Manufacturing - 0.02% TGX Theragenics Corporation* Pharmaceutical and Biotechnology - 91.42% ABT Abbott Laboratories^ ATLN VX Actelion Ltd.* AEZS AEterna Zentaris Inc.*^ ARNA Arena Pharmaceuticals, Inc.*^ ATB CN Atrium Innovations Inc.* BIIB Biogen Idec, Inc.* BPAX BioSante Pharmaceuticals, Inc.*^ BMY Bristol-Myers Squibb Company^ CLDX Celldex Therapeutics Inc.* 1093 HK China Pharmaceutical Group Limited CBST Cubist Pharmaceuticals, Inc.*^ DNDN Dendreon Corporation*^ LLY Eli Lilly & Company EPCT EpiCept Corporation* GSK GlaxoSmithKline plc - ADR^ HGSI Human Genome Sciences, Inc.*^ IMGN ImmunoGen, Inc.*^ ISIS Isis Pharmaceuticals, Inc.*^ ISA CN Isotechnika Pharma Inc.* JNJ Johnson & Johnson LIFE Life Technologies Corporation*^ MAXY Maxygen, Inc.* MRK Merck & Co., Inc. MYRX Myrexis Inc.* COX FP NicOx SA* NVS Novartis AG - ADR ONTY Oncothyreon,Inc.*^ PTIE Pain Therapeutics, Inc.*^ PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.*^ SNY Sanofi-Aventis - ADR SCR Simcere Pharmaceutical Group - ADR*^ TELK Telik, Inc.*^ VICL Vical Incorporated*^ VPHM ViroPharma Incorporated* Pharmaceutical and Medicine Manufacturing - 2.38% 4508 JP Mitsubishi Tanabe Pharma Corporation Professional, Scientific, and Technical Services - 3.28% AFFX Affymetrix, Inc.* AMRI Albany Molecular Research, Inc.*^ CDXS Codexis, Inc.*^ PACB Pacific Biosciences of California Inc.*^ TOTAL COMMON STOCKS (cost $21,393,656 ) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 053ESC992 Avigen Inc. Escrow*+ $ – TOTAL ESCROW NOTES (cost $0 ) – RIGHTS - 0.11% Shares Funds, Trusts, and Other Financial Vehicles - 0.01% LGNYZ Ligand Pharmaceuticals Incorporated General Contingent Value Right 5 LGNXZ Ligand Pharmaceuticals Incorporated Glucagon Contingent Value Right* LGNDZ Ligand Pharmaceuticals Incorporated Roche Contingent Value Right* 44 LGNZZ Ligand Pharmaceuticals Incorporated TR Beta Contingent Value Right* Pharmaceutical and Biotechnology - 0.10% 80105N113 Sanofi Contingent Value Right* TOTAL RIGHTS (cost $0) SHORT-TERM INVESTMENTS - 0.47% Money Market Funds - 0.47% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $94,524 ) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 37.99% Investment Companies - 37.99% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $7,610,549) TOTAL INVESTMENTS - 138.00% $ (cost $29,098,729)(a) Percentages are stated as a percent of net assets. * -Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of $7,047,081 at March 31, 2012. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. ADR - American Depository Receipt (a) The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 98.62% Shares Value Accommodation - 0.81% VAC Marriott Vacations Worldwide Corporation*^ $ Asset Management - 15.71% BNBMF BAM Investments Ltd.* CNS Cohen & Steers, Inc.^ DDEJF Dundee Corporation - Class A* 53 HK Guoco Group Limited JZCP LN JZ Capital Partners Ltd. OCX CN Onex Corporation RCP LN RIT Capital Partners Plc SII CN Sprott, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Automobile and Other Motor Vehicle Merchant Wholesalers - 0.51% VTU LN Vertu Motors PLC Chemical Manufacturing - 2.00% IPAR Inter Parfums, Inc. Construction of Buildings - 2.58% BRP Brookfield Residential Properties Inc.*^ Consumer, Nondurable Goods - 1.78% MOV Movado Group, Inc. Credit Intermediation and Related Activities - 1.31% BOKF BOK Financial Corporation^ RBCAA Republic Bancorp, Inc. - Class A^ Global Exchanges - 0.85% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry Holding Company - 12.23% IEP Icahn Enterprises LP Insurance Carriers and Related Activities - 1.53% GLRE Greenlight Capital Re, Ltd. - Class A*^ Machinery Manufacturing - 1.30% CFX Colfax Corporation*^ Manufactured Brands - 8.38% JAH Jarden Corporation Mining (except Oil and Gas) - 3.43% IMN CN Inmet Mining Corporation MUX McEwen Mining Inc.*^ Motion Picture and Sound Recording Industries - 5.97% ASCMA Ascent Capital Group LLC - Class A* DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.98% PAG Penske Automotive Group, Inc.^ Oil and Gas - 4.32% TPL Texas Pacific Land Trust^ Oil and Gas Extraction - 1.14% WPX WPX Energy Inc.*^ Other Exchanges - 0.60% URB/A CN Urbana Corporation - Class A* Performing Arts, Spectator Sports, and Related Industries - 3.11% LYV Live Nation Entertainment, Inc.*^ Professional, Scientific, and Technical Services - 0.48% BDE Black Diamond, Inc.* Publishing Industries (except Internet) - 2.88% JW/A John Wiley & Sons, Inc. - Class A PRIS/B US Promotora de Informaciones S.A. - Class B - ADR^ VALU Value Line, Inc.^ Real Estate - 20.14% ALX Alexander's, Inc. - REIT^ BLMC Biloxi Marsh Lands Corporation ELS Equity Lifestyle Properties, Inc. - REIT^ HHC The Howard Hughes Corporation*^ KEWL Keweenaw Land Association Ltd.* FUR Winthrop Realty Trust - REIT Rental and Leasing Services - 4.32% AL Air Lease Corporation*^ CDCO Comdisco Holding Company, Inc.^ Satellite Telecommunications - 1.28% LORL Loral Space & Communications Inc.* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.55% CBOE CBOE Holdings Inc.^ RHJI BB RHJ International* Support Activities for Transportation - 0.37% 357 HK Hainan Meilan International Airport Company Limited - Class H Telecommunications - 0.06% CIBY CIBL, Inc. 18 ICTG ICTC Group Inc.* LICT Lynch Interactive Corporation* 16 TOTAL COMMON STOCKS (cost $77,846,516 ) CORPORATE BONDS - 0.00% Principal Amount Credit Intermediation and Related Activities - 0.00% 317928AA7 FINOVA Group, Inc. 7.500%, 11/15/2009, Acquired 10/19/2006-5/17/2007 at $741,082 (Default Effective 4/29/2005)* $ 3 TOTAL CORPORATE BONDS (cost $1,232,810 ) 3 RIGHTS - 0.46% Shares Rental and Leasing Services - 0.46% Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Exercise Price: $1.00#* TOTAL RIGHTS (cost $1,296,169 ) SHORT-TERM INVESTMENTS - 0.45% Principal Amount Commercial Paper - 0.35% U.S. Bank N.A. 0.020%, 04/02/2012 $ Shares Money Market Funds - 0.10% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01% b TOTAL SHORT-TERM INVESTMENTS (cost $395,120 ) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 26.00% Investment Companies - 26.00% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $22,998,131 ) TOTAL INVESTMENTS - 125.53% $ (cost $103,768,746)(a) Percentages are stated as a percent of net assets. * -Non-income producing security. ^ -This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of $22,186,712 at March 31, 2012. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. # - Contingent value right (contingent upon profitability of company). ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a)The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 93.09% Shares Value Asset Management - 29.27% APO Apollo Global Management LLC - Class A $ BNBMF BAM Investments Ltd.* BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A^ CNS Cohen & Steers, Inc.^ DDEJF Dundee Corporation - Class A*^ EV Eaton Vance Corp.^ JZCP LN JZ Capital Partners Ltd. KKR KKR & Co. L.P. OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. TROW T. Rowe Price Group, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.*^ Broadcasting - 0.01% LINTA Liberty Interactive Corporation - Class A* Construction of Buildings - 0.01% BRP Brookfield Residential Properties Inc.* Credit Intermediation and Related Activities - 0.51% BBCN BBCN Bancorp, Inc.* CATY Cathay General Bancorp EWBC East West Bancorp, Inc.^ RBCAA Republic Bancorp, Inc. - Class A^ UCBHQ UCBH Holdings, Inc.*^+ – Data Processor - 7.09% FISV Fiserv, Inc.* MA Mastercard, Inc. - Class A V Visa, Inc. - Class A^ European Exchanges - 1.28% DB1 GR Deutsche Boerse AG Funds, Trusts, and Other Financial Vehicles - 0.01% RSE Rouse Properties, Inc.* Gaming - 3.95% LVS Las Vegas Sands Corp. Global Exchanges - 7.32% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry JSE SJ JSE Limited 8697 JP Osaka Securities Exchange Co., Ltd. SGX SP Singapore Exchange Limited Holding Company - 5.64% IEP Icahn Enterprises LP LUK Leucadia National Corporation^ Insurance Carriers and Related Activities - 1.76% FFH CN Fairfax Financial Holdings Limited GLRE Greenlight Capital Re, Ltd. - Class A*^ MKL Markel Corporation* PWF CN Power Financial Corporation Merchant Wholesalers, Nondurable Goods - 0.01% NOBGY Noble Group Limited - ADR Mining (except Oil and Gas) - 5.88% FNV Franco-Nevada Corporation^ Non-Store Retailers - 3.44% BID Sotheby's^ Other Exchanges - 2.00% FTIS LI Financial Technologies (India) Ltd. - GDR IMAREX NO IMAREX ASA* NZX NZ NZX Ltd. URB/A CN Urbana Corporation - Class A* Real Estate - 0.01% HHC The Howard Hughes Corporation* Rental and Leasing Services - 0.65% AL Air Lease Corporation*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 21.77% CBOE CBOE Holdings Inc.^ CME CME Group, Inc.^ ICE IntercontinentalExchange Inc.* IVZ Invesco Limited JEF Jefferies Group, Inc.^ LSE LN London Stock Exchange Group plc Support Activities for Transportation - 0.08% 107 HK Sichuan Expressway Co. Limited - Class H Telecommunications - 0.03% IRDM Iridium Communications, Inc.*^ U.S. Equity Exchanges - 2.19% NDAQ The NASDAQ OMX Group, Inc.* NYX NYSE Euronext Utilities - 0.18% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $37,174,738 ) EXCHANGE TRADED NOTES - 0.10% Credit Intermediation and Related Activities - 0.10% XIV VelocityShares Daily Inverse VIX Short-Term ETN*^ TOTAL EXCHANGE TRADED NOTES (cost $21,443 ) MUTUAL FUNDS - 0.02% Funds, Trusts, and Other Financial Vehicles - 0.02% PFN PIMCO Income Strategy Fund II TOTAL MUTUAL FUNDS (cost $6,726 ) SHORT-TERM INVESTMENTS - 6.77% Principal Amount Commercial Paper - 4.76% U.S. Bank N.A. 0.020%, 04/02/2012 $ Shares Money Market Funds - 2.01% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01% b TOTAL SHORT-TERM INVESTMENTS (cost $3,270,958) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 33.34% Investment Companies - 33.34% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $16,095,056 ) TOTAL INVESTMENTS - 133.32% (cost $56,568,921)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2012. Total loaned securities had a market value of $15,504,648 at March 31, 2012. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. ADR - American Depository Receipt. GDR - Global Depository Receipt. (a)The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Water Infrastructure Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Identifier COMMON STOCKS - 10.03% Shares Value Administrative and Support Services - 0.37% TRIT Tri-Tech Holding Inc.*^ $ Computer and Electronic Product Manufacturing - 0.43% XLS Exelis Inc. Fabricated Industrial Parts - 0.94% XYL Xylem, Inc. Machinery Manufacturing - 1.39% ERII Energy Recovery Inc.*^ ITT ITT Corp. Professional, Scientific, and Technical Services - 0.61% URS URS Corporation Utilities - 6.29% CDZI Cadiz Inc.*^ CWCO Consolidated Water Co.,Ltd.^ PICO PICO Holdings, Inc.* TOTAL COMMON STOCKS (cost $1,557,252 ) CONVERTIBLE BONDS - 25.40% Principal Amount Holding Company - 11.58% 451102AB3 Icahn Enterprises LP 4.000%, 08/15/2013# $ Oil and Gas Extraction - 13.82% 165167CB1 Chesapeake Energy Corporation 2.250%, 12/15/2038# TOTAL CONVERTIBLE BONDS (cost $2,952,369 ) CORPORATE BONDS - 42.61% Fabricated Metal Product Manufacturing - 18.91% 624758AB4 Mueller Water Products, Inc. 7.375%, 06/01/2017# Utilities - 23.70% Veolia Environment SA 4.875%, 05/28/2013# TOTAL CORPORATE BONDS (cost $4,989,748 ) WARRANTS - 0.01% Shares Utilities - 0.01% CHC/WS China Hydroelectric Corporation Expiration Date: 1/25/2014 Exercise Price: $15.00* TOTAL WARRANTS (cost $48,000 ) SHORT-TERM INVESTMENTS - 0.53% Money Market Funds - 0.53% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01% b TOTAL SHORT-TERM INVESTMENTS (cost $63,000 ) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 4.71% Investment Companies - 4.71% Mount Vernon Securities Lending Trust - Prime Portfolio Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $554,858 ) TOTAL INVESTMENTS - 83.29% $ (cost $10,165,227)(a) Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of $501,264 at March 31, 2012 # - All or a portion of the shares have been committed as collateral for written option contracts. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. (a) The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Water Infrastructure Portfolio Portfolio of Options Written - March 31, 2012 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Chemical Manufacturing Calgon Carbon Corporation CCC120421P00012500 Expiration: April 2012, Exercise Price: $12.50 $ CCC121020P00012500 Expiration: October 2012, Exercise Price: $12.50 85 Computer and Electronic Product Manufacturing Itron, Inc. ITRI130119P00030000 Expiration: January 2013, Exercise Price: $30.00 Electrical Equipment, Appliance, and Component Manufacturing Franklin Electric Co., Inc. FELE120616P00040000 Expiration: June 2012, Exercise Price: $40.00 25 Fabricated Metal Product Manufacturing Danaher Corporation DHR130119P00047000 Expiration: January 2013, Exercise Price: $47.00 40 Pentair, Inc. PNR120519P00030000 Expiration: May 2012, Exercise Price: $30.00 Funds, Trusts, and Other Financial Vehicles PowerShares Water Resources ETF PHO120616P00015000 Expiration: June 2012, Exercise Price: $15.00 PHO120616P00016000 Expiration: June 2012, Exercise Price: $16.00 Heavy and Civil Engineering Construction Aegion Corp. AEGN120616P00012500 Expiration: June 2012, Exercise Price: $12.50 Primary Metal Manufacturing Northwest Pipe Company NWPX120922P00020000 Expiration: September 2012, Exercise Price: $20.00 95 Professional, Scientific, and Technical Services URS Corporation URS120421P00030000 Expiration: April 2012, Exercise Price: $30.00 60 URS120721P00040000 Expiration: July 2012, Exercise Price: $40.00 15 Utilities Cadiz Inc. CDZI120519P00007500 Expiration: May 2012, Exercise Price: $7.50 Cia de Saneamento Basico do Estado de Sao Paulo - ADR SBS120421P00045000 Expiration: April 2012, Exercise Price: $45.00 45 Companhia Energetica de Minas Gerais - ADR CIG1120616P00015000 Expiration: June 2012, Exercise Price: $15.00 Veolia Environment - ADR VE120421P00015000 Expiration: April 2012, Exercise Price: $15.00 Waste Management and Remediation Services Clean Harbors, Inc. CLH120421P00045000 Expiration: April 2012, Exercise Price: $45.00 50 Fabricated Industrial Parts Xylem, Inc. XYL121020P00025000 Expiration: October 2012, Exercise Price: $25.00 95 TOTAL PUT OPTIONS WRITTEN (premiums received ($368,406)) $ * - 100 Shares Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2012 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As Would Be Reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of March 31, 2012: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Written Options - Written option contracts, at value $ Total $ - Total $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Investments - March 31, 2012 (Unaudited) Principal Identifier CONVERTIBLE BONDS - 67.58% Amount Value Administrative and Support Services - 8.89% WebMD Health Corp. 94770VAG7 2.250%, 03/31/2016, Acquired 1/10/2012 at $367,000 ■# $ 94770VAF9 2.500%, 01/31/2018, Acquired 2/13/2012-3/2/2012 at $267,375 ■# Computer and Electronic Product Manufacturing - 4.81% 502413AW7 L-3 Communications Holdings, Inc. 3.000%, 08/01/2035 # Holding Company - 5.85% 451102AB3 Icahn Enterprises LP 4.000%, 08/15/2013 # Mining (except Oil and Gas) - 7.95% 496902AD9 Kinross Gold Corporation 1.750%, 03/15/2028 608753AB5 Molycorp Inc. 3.250%, 06/15/2016, Acquired 11/15/2011-11/18/2011 at $1,390,338 ■# Nonmetallic Mineral Product Manufacturing - 6.93% 69073TAQ6 Owens-Brockway Glass Container 3.000%, 06/01/2015, Acquired 7/6/2011-11/14/2011 at $2,175,589 ■ # Oil and Gas Extraction - 21.12% B4MT4X3 Arcan Resources Ltd. 6.250%, 02/28/2016 Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035 # 165167CB1 2.250%, 12/15/2038 # C72377AA9 PetroBakken Energy Ltd. 3.125%, 02/08/2016 Performing Arts, Spectator Sports, and Related Industries - 3.66% 538034AB5 Live Nation Entertainment, Inc. 2.875%, 07/15/2027# Professional, Scientific, and Technical Services - 0.32% 159864AB3 Charles River Laboratories International, Inc. 2.250%, 06/15/2013# Real Estate - 8.05% 029169AA7 American Real Estate 4.000%, 08/15/2013, Acquired 6/24/2011-10/26/2011 at $331,261 ■ # Forest City Enterprises, Inc. 345550AK3 3.625%, 10/15/2014# 345550AN7 4.250%, 08/15/2018, Acquired 10/25/2011-11/14/2011 at $1,626,383 ■ # TOTAL CONVERTIBLE BONDS (cost $20,967,590 ) CORPORATE BONDS - 30.31% Administrative and Support Services - 1.08% Corrections Corp. of America 22025YAJ9 6.750%, 01/31/2014# 22025YAK6 7.750%, 06/01/2017# Chemical Manufacturing - 0.84% 785583AC9 Sabine Pass LNG L P 7.250%, 11/30/2013 # Medical Specialty - 4.03% 23918KAL2 Davita, Inc. 6.375%, 11/01/2018 # Mining (except Oil and Gas) - 5.77% 20854PAD1 Consol Energy, Inc. 8.000%, 04/01/2017 # 704549AH7 Peabody Energy Corporation 6.500%, 09/15/2020 # Oil and Gas Extraction - 3.95% 039252AB7 Arcan Resources Ltd. 6.500%, 10/31/2018 Harvest Operations Corp. B45KCB7 7.250%, 09/30/2013# B45H5R5 7.500%, 05/31/2015 Real Estate - 3.42% The Rouse Company LP 779273AF8 7.200%, 09/15/2012 # U77928AA4 6.750%, 05/01/2013 # 779273AG6 5.375%, 11/26/2013 # Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.23% 52107QAC9 Lazard Group LLC 7.125%, 05/15/2015# Utilities - 10.99% 131347BP0 Calpine Corp. 7.250%, 10/15/2017 Acquired 11/15/2011-1/30/2012 at $2,074,500 ■^ 629377AX0 NRG Energy, Inc. 7.375%, 01/15/2017^ TOTAL CORPORATE BONDS (cost $9,436,598 ) MUNICIPAL BONDS - 4.11% Air Transportation - 4.11% Branson Missouri Regional Airport Transportation Development District 105459AB7 6.000%, 07/01/2025* 105459AC5 6.000%, 07/01/2037* TOTAL MUNICIPAL BONDS (cost $2,245,112 ) SHORT-TERM INVESTMENTS - 3.95% Commercial Paper - 2.22% U.S. Bank N.A. 0.020%, 04/02/2012 Shares Money Market Funds - 1.73% FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $1,247,077) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 9.27% Investment Companies - 9.27% Mount Vernon Securities Lending Trust - SECLENDING Prime Portfolio, 0.30%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $2,923,080 ) TOTAL INVESTMENTS - 115.22% (cost $36,819,457) (a) $ Percentages are stated as a percent of net assets. ■ - Restricted Security restricted to institutional investors (144a Securities); the percentage of net assets comprised of 144a securities was 34.0%. # - All or a portion of the shares have been committed as collateral for written option contracts. ^ - This security or a portion of this security was out on loan at March 31, 2012.Total loaned securities had a market value of $2,855,274 at March 31, 2012. b - The rate quoted is the annualized seven-day yield as of March 31, 2012. * The security missed Jan. 1st, 2012 interest payment and has ceased to accrue income. (a) The cost basis of investments for federal tax purposes at March 31, 2012 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Options Written - March 31, 2012 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL130119P00023000 Expiration: January 2013, Exercise Price: $23.00 60 Royal Caribbean Cruises Ltd. RCL130119P00023000 Expiration: January 2013, Exercise Price: $23.00 30 RCL130119P00025000 Expiration: January 2013, Exercise Price: $25.00 42 Administrative and Support Services Expedia, Inc. EXPE1 130119P00025000 Expiration: January 2013, Exercise Price: $25.00 45 WebMD Health Corp. WBMD120922P00020000 Expiration: September 2012, Exercise Price: $20.00 20 WBMD120922P00022500 Expiration: September 2012, Exercise Price: $22.50 90 Amusement, Gambling, and Recreation Industries Las Vegas Sands Corp. LVS130119P00040000 Expiration: January 2013, Exercise Price: $40.00 22 Asset Management BlackRock, Inc. BLK120421P00150000 Expiration: April 2012, Exercise Price: $150.00 3 38 BLK130119P00150000 Expiration: January 2013, Exercise Price: $150.00 5 BLK130119P00160000 Expiration: January 2013, Exercise Price: $160.00 3 The Blackstone Group LP BX130119P00010000 Expiration: January 2013, Exercise Price: $10.00 BX130119P00017500 Expiration: January 2013, Exercise Price: $17.50 21 Brookfield Asset Management Inc. - Class A BAM120922P00030000 Expiration: September 2012, Exercise Price: $30.00 23 Cohen & Steers, Inc. CNS120616P00020000 Expiration: June 2012, Exercise Price: $20.00 50 CNS120616P00025000 Expiration: June 2012, Exercise Price: $25.00 30 Federated Investors, Inc. - Class B FII120421P00017500 Expiration: April 2012, Exercise Price: $17.50 28 FII120421P00020000 Expiration: April 2012, Exercise Price: $20.00 30 FII120721P00017500 Expiration: July 2012, Exercise Price: $17.50 50 FII121020P00017500 Expiration: October 2012, Exercise Price: $17.50 50 Franklin Resources, Inc. BEN130119P00093000 Expiration: January 2013, Exercise Price: $93.00 2 BEN130119P00095000 Expiration: January 2013, Exercise Price: $95.00 10 Invesco Limited IVZ120421P00015000 Expiration: April 2012, Exercise Price: $15.00 IVZ120421P00017500 Expiration: April 2012, Exercise Price: $17.50 50 IVZ120721P00020000 Expiration: July 2012, Exercise Price: $20.00 55 Legg Mason, Inc. LM130119P00023000 Expiration: January 2013, Exercise Price: $23.00 51 LM130119P00025000 Expiration: January 2013, Exercise Price: $25.00 63 Bank Holdings Company The Goldman Sachs Group, Inc. GS130119P00090000 Expiration: January 2013, Exercise Price: $90.00 5 GS130119P00095000 Expiration: January 2013, Exercise Price: $95.00 7 JPMorgan Chase & Co. JPM130119P00028000 Expiration: January 2013, Exercise Price: $28.00 15 Beer, Wine and Distilled Alcoholic Beverage Merchant Wholesalers Molson Coors Brewing Company - Class B TAP120421P00040000 Expiration: April 2012, Exercise Price: $40.00 22 55 TAP120721P00040000 Expiration: July 2012, Exercise Price: $40.00 30 Beverage and Tobacco Product Manufacturing Anheuser-Busch InBev NV - ADR BUD120616P00050000 Expiration: June 2012, Exercise Price: $50.00 38 Diageo plc - ADR DEO120421P00075000 Expiration: April 2012, Exercise Price: $75.00 10 75 PepsiCo, Inc. PEP130119P00052500 Expiration: January 2013, Exercise Price: $52.50 10 PEP130119P00057500 Expiration: January 2013, Exercise Price: $57.50 19 PEP130119P00060000 Expiration: January 2013, Exercise Price: $60.00 20 Broadcasting (except Internet) Cablevision Systems Corporation - Class A CVC130119P00013000 Expiration: January 2013, Exercise Price: $13.00 50 Comcast Corporation - Class A CMCSA 130119P00020000 Expiration: January 2013, Exercise Price: $20.00 CMCSA 130119P00022500 Expiration: January 2013, Exercise Price: $22.50 8 Discovery Communications - Class A DISCA 120421P00035000 Expiration: April 2012, Exercise Price: $35.00 37 DISCA 120421P00040000 Expiration: April 2012, Exercise Price: $40.00 15 Time Warner Cable Inc. TWC130119P00050000 Expiration: January 2013, Exercise Price: $50.00 17 TWC130119P00055000 Expiration: January 2013, Exercise Price: $55.00 21 The Walt Disney Company DIS130119P00035000 Expiration: January 2013, Exercise Price: $35.00 34 DIS130119P00030000 Expiration: January 2013, Exercise Price: $30.00 15 Building Material and Garden Equipment and Supplies Dealers The Sherwin-Williams Company SHW130119P00070000 Expiration: January 2013, Exercise Price: $70.00 7 SHW130119P00085000 Expiration: January 2013, Exercise Price: $85.00 10 Chemical Manufacturing Cameco Corporation CCJ130119P00015000 Expiration: January 2013, Exercise Price: $15.00 14 CCJ130119P00020000 Expiration: January 2013, Exercise Price: $20.00 51 CCJ130119P00022000 Expiration: January 2013, Exercise Price: $22.00 40 The Clorox Company CLX130119P00062500 Expiration: January 2013, Exercise Price: $62.50 40 The Estee Lauder Companies Inc. - Class A EL130119P00040000 Expiration: January 2013, Exercise Price: $40.00 54 LyondellBasell Industries NV - Class A LYB120616P00028500 Expiration: June 2012, Exercise Price: $28.50 30 Novartis AG - ADR NVS130119P00047500 Expiration: January 2013, Exercise Price: $47.50 22 NVS130119P00050000 Expiration: January 2013, Exercise Price: $50.00 20 The Procter & Gamble Company PG130119P00057500 Expiration: January 2013, Exercise Price: $57.50 10 PG130119P00060000 Expiration: January 2013, Exercise Price: $60.00 35 Sanofi-Aventis - ADR SNY120922P00034000 Expiration: September 2012, Exercise Price: $34.00 22 Sigma-Aldrich Corporation SIAL120421P00060000 Expiration: April 2012, Exercise Price: $60.00 7 70 SIAL120421P00065000 Expiration: April 2012, Exercise Price: $65.00 15 SIAL120721P00065000 Expiration: July 2012, Exercise Price: $65.00 18 SIAL121020P00065000 Expiration: October 2012, Exercise Price: $65.00 5 Clothing and Clothing Accessories Stores Tiffany & Co. TIF130119P00050000 Expiration: January 2013, Exercise Price: $50.00 15 TIF130119P00052500 Expiration: January 2013, Exercise Price: $52.50 26 Computer and Electronic Product Manufacturing Anaren, Inc. ANEN120721P00017500 Expiration: July 2012, Exercise Price: $17.50 ANEN121020P00017500 Expiration: October 2012, Exercise Price: $17.50 40 L-3 Communications Holdings, Inc. LLL130119P00060000 Expiration: January 2013, Exercise Price: $60.00 20 Rockwell Collins, Inc. COL120421P00050000 Expiration: April 2012, Exercise Price: $50.00 5 38 COL120721P00050000 Expiration: July 2012, Exercise Price: $50.00 10 Couriers and Messengers FedEx Corp. FDX130119P00075000 Expiration: January 2013, Exercise Price: $75.00 13 FDX130119P00080000 Expiration: January 2013, Exercise Price: $80.00 5 FDX140118P00075000 Expiration: January 2014, Exercise Price: $75.00 4 United Parcel Service - Class B UPS130119P00060000 Expiration: January 2013, Exercise Price: $60.00 12 UPS130119P00065000 Expiration: January 2013, Exercise Price: $65.00 12 UPS130119P00070000 Expiration: January 2013, Exercise Price: $70.00 4 Credit Intermediation and Related Activities American Express Company AXP130119P00045000 Expiration: January 2013, Exercise Price: $45.00 18 Annaly Capital Management Inc. NLY130119P00015000 Expiration: January 2013, Exercise Price: $15.00 Bank Of America Corporation BAC120519P00010000 Expiration: May 2012, Exercise Price: $10.00 40 BAC130119P00005000 Expiration: January 2013, Exercise Price: $5.00 60 BAC130119P00007500 Expiration: January 2013, Exercise Price: $7.50 15 The Bank Of New York Mellon Corp. BK130119P00020000 Expiration: January 2013, Exercise Price: $20.00 M&T Bank Corporation MTB130119P00070000 Expiration: January 2013, Exercise Price: $70.00 15 MTB130119P00075000 Expiration: January 2013, Exercise Price: $75.00 15 MTB130119P00085000 Expiration: January 2013, Exercise Price: $85.00 6 Northern Trust Corp. NTRS130119P00035000 Expiration: January 2013, Exercise Price: $35.00 6 NTRS130119P00040000 Expiration: January 2013, Exercise Price: $40.00 41 State Street Corporation STT130119P00030000 Expiration: January 2013, Exercise Price: $30.00 10 STT130119P00035000 Expiration: January 2013, Exercise Price: $35.00 62 STT130119P00037000 Expiration: January 2013, Exercise Price: $37.00 10 U.S. Bancorp USB130119P00020000 Expiration: January 2013, Exercise Price: $20.00 40 USB130119P00022000 Expiration: January 2013, Exercise Price: $22.00 40 Data Processing, Hosting and Related Services CoreLogic, Inc. CLGX120421P00010000 Expiration: April 2012, Exercise Price: $10.00 Defense CACI International Inc. - Class A CACI120922P00055000 Expiration: September 2012, Exercise Price: $55.00 33 Northrop Grumman Corporation NOC130119P00050000 Expiration: January 2013, Exercise Price: $50.00 22 NOC130119P00052500 Expiration: January 2013, Exercise Price: $52.50 5 NOC130119P00055000 Expiration: January 2013, Exercise Price: $55.00 22 Depository Credit Intermediation HDFC Bank Ltd. - ADR HDB120421P00025000 Expiration: April 2012, Exercise Price: $25.00 9 90 HDB120421P00030000 Expiration: April 2012, Exercise Price: $30.00 6 90 HDB120721P00030000 Expiration: July 2012, Exercise Price: $30.00 10 Electric Power Distribution Exelon Corporation EXC1120721P00032000 Expiration: July 2012, Exercise Price: $32.00 5 Fabricated Metal Product Manufacturing McDermott International, Inc. MDR130119P00007500 Expiration: January 2013, Exercise Price: $7.50 MDR130119P00010000 Expiration: January 2013, Exercise Price: $10.00 30 Food Manufacturing Archer-Daniels-Midland Company ADM130119P00025000 Expiration: January 2013, Exercise Price: $25.00 Bunge Limited BG130119P00055000 Expiration: January 2013, Exercise Price: $55.00 31 BG130119P00065000 Expiration: January 2013, Exercise Price: $65.00 6 BG140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 ConAgra Foods, Inc. CAG130119P00023000 Expiration: January 2013, Exercise Price: $23.00 12 CAG130119P00025000 Expiration: January 2013, Exercise Price: $25.00 Dean Foods Company DF130119P00007500 Expiration: January 2013, Exercise Price: $7.50 40 Unilever NV UN120818P00030000 Expiration: August 2012, Exercise Price: $30.00 87 Funds, Trusts, and Other Financial Vehicles iShares MSCI Japan Index Fund EWJ130119P00009000 Expiration: January 2013, Exercise Price: $9.00 Market Vectors Gold Miners ETF GDX130119P00040000 Expiration: January 2013, Exercise Price: $40.00 42 GDX130119P00045000 Expiration: January 2013, Exercise Price: $45.00 11 GDX130119P00050000 Expiration: January 2013, Exercise Price: $50.00 14 Market Vectors Junior Gold Miners ETF GDXJ130119P00021630 Expiration: January 2013, Exercise Price: $21.63 30 GDXJ130119P00024630 Expiration: January 2013, Exercise Price: $24.63 15 GDXJ130119P00027630 Expiration: January 2013, Exercise Price: $27.63 15 General Merchandise Stores Sears Holdings Corporation SHLD1 130119P00055000 Expiration: January 2013, Exercise Price: $55.00 12 Holding Company Berkshire Hathaway Inc. - Class B BRKB130119P00070000 Expiration: January 2013, Exercise Price: $70.00 10 BRKB130119P00072500 Expiration: January 2013, Exercise Price: $72.50 31 Leucadia National Corporation LUK120616P00022500 Expiration: June 2012, Exercise Price: $22.50 50 LUK120922P00025000 Expiration: September 2012, Exercise Price: $25.00 10 Insurance Carriers and Related Activities American International Group, Inc. AIG130119P00022500 Expiration: January 2013, Exercise Price: $22.50 30 AIG130119P00025000 Expiration: January 2013, Exercise Price: $25.00 93 China Life Insurance Co., Limited - ADR LFC130119P00035000 Expiration: January 2013, Exercise Price: $35.00 32 Greenlight Capital Re, Ltd. - Class A GLRE120519P00020000 Expiration: May 2012, Exercise Price: $20.00 75 GLRE120519P00022500 Expiration: May 2012, Exercise Price: $22.50 25 GLRE120818P00022500 Expiration: August 2012, Exercise Price: $22.50 30 Loews Corporation L120922P00035000 Expiration: September 2012, Exercise Price: $35.00 54 Marsh & McLennan Companies, Inc. MMC140118P00025000 Expiration: January 2014, Exercise Price: $25.00 16 The Progressive Corporation PGR130119P00017500 Expiration: January 2013, Exercise Price: $17.50 29 PGR130119P00020000 Expiration: January 2013, Exercise Price: $20.00 40 Machinery Manufacturing Lindsay Corporation LNN120922P00060000 Expiration: September 2012, Exercise Price: $60.00 35 Manufactured Brands Jarden Corporation JAH120721P00030000 Expiration: July 2012, Exercise Price: $30.00 66 Mining (except Oil and Gas) Barrick Gold Corporation ABX130119P00040000 Expiration: January 2013, Exercise Price: $40.00 53 ABX130119P00043000 Expiration: January 2013, Exercise Price: $43.00 8 ABX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 9 Franco-Nevada Corporation FNV120721P00035000 Expiration: July 2012, Exercise Price: $35.00 40 Freeport-McMoRan Copper & Gold Inc. FCX130119P00029500 Expiration: January 2013, Exercise Price: $29.50 30 FCX130119P00033000 Expiration: January 2013, Exercise Price: $33.00 30 Harry Winston Diamond Corporation HWD120818P00010000 Expiration: August 2012, Exercise Price: $10.00 50 HWD120818P00012500 Expiration: August 2012, Exercise Price: $12.50 HWD121117P00012500 Expiration: November 2012, Exercise Price: $12.50 19 Kinross Gold Corporation KGC130119P00010000 Expiration: January 2013, Exercise Price: $10.00 Newmont Mining Corporation NEM130119P00052500 Expiration: January 2013, Exercise Price: $52.50 39 NEM130119P00060000 Expiration: January 2013, Exercise Price: $60.00 10 NovaGold Resources Inc. NG140118P00007000 Expiration: January 2014, Exercise Price: $7.00 Peabody Energy Corporation BTU130119P00030000 Expiration: January 2013, Exercise Price: $30.00 30 Rio Tinto PLC - ADR RIO130119P00052500 Expiration: January 2013, Exercise Price: $52.50 20 RIO130119P00060000 Expiration: January 2013, Exercise Price: $60.00 12 Royal Gold, Inc. RGLD130119P00060000 Expiration: January 2013, Exercise Price: $60.00 4 RGLD130119P00062500 Expiration: January 2013, Exercise Price: $62.50 4 Vale SA VALE130119P00025000 Expiration: January 2013, Exercise Price: $25.00 80 Miscellaneous Manufacturing 3M Co. MMM130119P00065000 Expiration: January 2013, Exercise Price: $65.00 10 MMM130119P00067500 Expiration: January 2013, Exercise Price: $67.50 23 International Game Technology IGT130119P00012500 Expiration: January 2013, Exercise Price: $12.50 IGT130119P00015000 Expiration: January 2013, Exercise Price: $15.00 75 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA120616P00015000 Expiration: June 2012, Exercise Price: $15.00 80 DWA120922P00017500 Expiration: September 2012, Exercise Price: $17.50 51 Motor Vehicle and Parts Dealers Penske Automotive Group, Inc. PAG120818P00020000 Expiration: August 2012, Exercise Price: $20.00 Nonmetallic Mineral Product Manufacturing Owens-Illinois, Inc. OI130119P00015000 Expiration: January 2013, Exercise Price: $15.00 Non-Store Retailers Amazon.com, Inc. AMZN130119P00150000 Expiration: January 2013, Exercise Price: $150.00 10 AMZN130119P00165000 Expiration: January 2013, Exercise Price: $165.00 2 AMZN130119P00180000 Expiration: January 2013, Exercise Price: $180.00 4 eBay, Inc. EBAY130119P00025000 Expiration: January 2013, Exercise Price: $25.00 60 Sotheby's BID130119P00025000 Expiration: January 2013, Exercise Price: $25.00 20 BID130119P00030000 Expiration: January 2013, Exercise Price: $30.00 15 Oil and Gas and Consumable Fuels China Petroleum and Chemical Corporation - ADR SNP120421P00080000 Expiration: April 2012, Exercise Price: $80.00 9 SNP121020P00100000 Expiration: October 2012, Exercise Price: $100.00 10 PetroChina Company Limited - ADR PTR130119P00115000 Expiration: January 2013, Exercise Price: $115.00 9 PTR130119P00125000 Expiration: January 2013, Exercise Price: $125.00 8 Oil and Gas Extraction Canadian Natural Resources Ltd. CNQ130119P00030000 Expiration: January 2013, Exercise Price: $30.00 50 CNQ130119P00033000 Expiration: January 2013, Exercise Price: $33.00 26 CNQ130119P00037000 Expiration: January 2013, Exercise Price: $37.00 12 Cenovus Energy Inc. CVE120922P00030000 Expiration: September 2012, Exercise Price: $30.00 35 Chesapeake Energy Corporation CHK130119P00017500 Expiration: January 2013, Exercise Price: $17.50 65 CNOOC Limited - ADR CEO120922P00180000 Expiration: September 2012, Exercise Price: $180.00 12 Encana Corporation ECA130119P00017500 Expiration: January 2013, Exercise Price: $17.50 ECA130119P00025000 Expiration: January 2013, Exercise Price: $25.00 13 Petroleo Brasileiro S.A. - ADR PBR130119P00025000 Expiration: January 2013, Exercise Price: $25.00 PBR130119P00035000 Expiration: January 2013, Exercise Price: $35.00 8 SandRidge Energy, Inc. SD130119P00005000 Expiration: January 2013, Exercise Price: $5.00 SD130119P00007500 Expiration: January 2013, Exercise Price: $7.50 Sasol Ltd. - ADR SSL120616P00035000 Expiration: June 2012, Exercise Price: $35.00 10 SSL120616P00040000 Expiration: June 2012, Exercise Price: $40.00 9 SSL120922P00045000 Expiration: September 2012, Exercise Price: $45.00 20 StatoilHydro ASA - ADR STO120421P00025000 Expiration: April 2012, Exercise Price: $25.00 15 STO120721P00022500 Expiration: July 2012, Exercise Price: $22.50 66 Suncor Energy, Inc. SU130119P00030000 Expiration: January 2013, Exercise Price: $30.00 6 SU130119P00032000 Expiration: January 2013, Exercise Price: $32.00 85 Total SA - ADR TOT130119P00045000 Expiration: January 2013, Exercise Price: $45.00 47 WPX Energy Inc. WPX130119P00015000 Expiration: January 2013, Exercise Price: $15.00 Personal and Laundry Services Weight Watchers International, Inc. WTW121020P00065000 Expiration: October 2012, Exercise Price: $65.00 28 Petroleum and Coal Products Manufacturing CVR Energy, Inc. CVI120922P00022500 Expiration: September 2012, Exercise Price: $22.50 90 CVI120922P00025000 Expiration: September 2012, Exercise Price: $25.00 35 Pipeline Transportation The Williams Companies, Inc. WMB1130119P00020000 Expiration: January 2013, Exercise Price: $20.00 80 WMB1130119P00025000 Expiration: January 2013, Exercise Price: $25.00 15 Primary Metal Manufacturing Commercial Metals Company CMC120922P00011000 Expiration: September 2012, Exercise Price: $11.00 50 Mueller Industries, Inc. MLI120616P00035000 Expiration: June 2012, Exercise Price: $35.00 42 MLI120922P00035000 Expiration: September 2012, Exercise Price: $35.00 30 Professional, Scientific, and Technical Services Automatic Data Processing, Inc. ADP130119P00050000 Expiration: January 2013, Exercise Price: $50.00 23 Rail Transportation Canadian National Railway Company CNI120421P00065000 Expiration: April 2012, Exercise Price: $65.00 9 67 CNI120721P00065000 Expiration: July 2012, Exercise Price: $65.00 29 CNI121020P00065000 Expiration: October 2012, Exercise Price: $65.00 5 Canadian Pacific Railway Limited CP120922P00060000 Expiration: September 2012, Exercise Price: $60.00 4 CSX Corp. CSX130119P00020000 Expiration: January 2013, Exercise Price: $20.00 Norfolk Southern Corporation NSC130119P00062500 Expiration: January 2013, Exercise Price: $62.50 15 NSC130119P00065000 Expiration: January 2013, Exercise Price: $65.00 16 NSC130119P00070000 Expiration: January 2013, Exercise Price: $70.00 15 Union Pacific Corporation UNP130119P00090000 Expiration: January 2013, Exercise Price: $90.00 4 UNP130119P00100000 Expiration: January 2013, Exercise Price: $100.00 26 Real Estate Boston Properties, Inc. BXP130119P00077500 Expiration: January 2013, Exercise Price: $77.50 2 BXP130119P00095000 Expiration: January 2013, Exercise Price: $95.00 8 Forest City Enterprises, Inc. - Class A FCEA120922P00012500 Expiration: September 2012, Exercise Price: $12.50 17 The Howard Hughes Corporation HHC120721P00045000 Expiration: July 2012, Exercise Price: $45.00 40 Jones Lang LaSalle Incorporated JLL120616P00050000 Expiration: June 2012, Exercise Price: $50.00 4 50 Vornado Realty Trust VNO130119P00080000 Expiration: January 2013, Exercise Price: $80.00 33 Securities, Commodity Contracts, and Other Financial Investments and Related Activities Affiliated Managers Group, Inc. AMG121222P00090000 Expiration: December 2012, Exercise Price: $90.00 17 AllianceBernstein Holding LP AB120421P00012500 Expiration: April 2012, Exercise Price: $12.50 94 AB120721P00015000 Expiration: July 2012, Exercise Price: $15.00 50 CBOE Holdings Inc. CBOE120922P00024000 Expiration: September 2012, Exercise Price: $24.00 50 CBOE130119P00025000 Expiration: January 2013, Exercise Price: $25.00 20 CME Group Inc. CME130119P00220000 Expiration: January 2013, Exercise Price: $220.00 2 CME130119P00240000 Expiration: January 2013, Exercise Price: $240.00 8 Greenhill & Co., Inc. GHL120616P00030000 Expiration: June 2012, Exercise Price: $30.00 15 Interactive Brokers Group, Inc. - Class A IBKR130119P00013210 Expiration: January 2013, Exercise Price: $13.21 50 Lazard Ltd. - Class A LAZ120616P00024000 Expiration: June 2012, Exercise Price: $24.00 40 LAZ120922P00025000 Expiration: September 2012, Exercise Price: $25.00 50 The Charles Schwab Corporation SCHW130119P00010000 Expiration: January 2013, Exercise Price: $10.00 50 SCHW130119P00012500 Expiration: January 2013, Exercise Price: $12.50 SCHW130119P00015000 Expiration: January 2013, Exercise Price: $15.00 50 Support Activities for Mining Halliburton Company HAL130119P00035000 Expiration: January 2013, Exercise Price: $35.00 70 Support Activities for Transportation The Brink's Company BCO120922P00022500 Expiration: September 2012, Exercise Price: $22.50 Expeditors International of Washington, Inc. EXPD130119P00037500 Expiration: January 2013, Exercise Price: $37.50 10 Grupo Aeroportuario del Pacifico SAB de CV - ADR PAC120721P00030000 Expiration: July 2012, Exercise Price: $30.00 21 Telecommunications China Unicom (Hong Kong) Limited - ADR CHU120721P00017000 Expiration: July 2012, Exercise Price: $17.00 70 CHU121020P00016000 Expiration: October 2012, Exercise Price: $16.00 57 Vodafone Group Plc - ADR VOD1130119P00022500 Expiration: January 2013, Exercise Price: $22.50 45 VOD130119P00023000 Expiration: January 2013, Exercise Price: $23.00 49 VOD1130119P00025000 Expiration: January 2013, Exercise Price: $25.00 25 Transportation Equipment Manufacturing The Boeing Company BA130119P00065000 Expiration: January 2013, Exercise Price: $65.00 5 BA130119P00070000 Expiration: January 2013, Exercise Price: $70.00 7 Federal-Mogul Corporation FDML120421P00015000 Expiration: April 2012, Exercise Price: $15.00 FDML120721P00012500 Expiration: July 2012, Exercise Price: $12.50 35 FDML 121020P00015000 Expiration: October 2012, Exercise Price: $15.00 35 General Dynamics Corporation GD130119P00062500 Expiration: January 2013, Exercise Price: $62.50 7 GD130119P00065000 Expiration: January 2013, Exercise Price: $65.00 17 Lear Corporation LEA120922P00035000 Expiration: September 2012, Exercise Price: $35.00 30 LEA120922P00040000 Expiration: September 2012, Exercise Price: $40.00 10 Oshkosh Corporation OSK130119P00020000 Expiration: January 2013, Exercise Price: $20.00 15 OSK130119P00025000 Expiration: January 2013, Exercise Price: $25.00 85 Toyota Motor Corporation - ADR TM130119P00067500 Expiration: January 2013, Exercise Price: $67.50 21 TM130119P00070000 Expiration: January 2013, Exercise Price: $70.00 7 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ130119P00022000 Expiration: January 2013, Exercise Price: $22.00 55 NDAQ130119P00025000 Expiration: January 2013, Exercise Price: $25.00 66 NYSE Euronext NYX130119P00023000 Expiration: January 2013, Exercise Price: $23.00 16 NYX130119P00025000 Expiration: January 2013, Exercise Price: $25.00 88 Utilities Cadiz Inc. CDZI120519P00010000 Expiration: May 2012, Exercise Price: $10.00 Calpine Corp. CPN130119P00012500 Expiration: January 2013, Exercise Price: $12.50 CPN130119P00015000 Expiration: January 2013, Exercise Price: $15.00 53 Cia de Saneamento Basico do Estado SBS120421P00045000 Expiration: April 2012, Exercise Price: $45.00 6 SBS120721P00050000 Expiration: July 2012, Exercise Price: $50.00 40 FirstEnergy Corp. FE120421P00039000 Expiration: April 2012, Exercise Price: $39.00 10 25 FE130119P00035000 Expiration: January 2013, Exercise Price: $35.00 10 FE130119P00040000 Expiration: January 2013, Exercise Price: $40.00 25 Great Plains Energy Incorporated GXP120922P00020000 Expiration: September 2012, Exercise Price: $20.00 40 Huaneng Power International, Inc. - ADR HNP120818P00022500 Expiration: August 2012, Exercise Price: $22.50 20 HNP121117P00020000 Expiration: November 2012, Exercise Price: $20.00 Korea Electric Power Corporation - ADR KEP120922P00010000 Expiration: September 2012, Exercise Price: $10.00 25 National Grid PLC - ADR NGG120616P00045000 Expiration: June 2012, Exercise Price: $45.00 30 NGG120922P00045000 Expiration: September 2012, Exercise Price: $45.00 20 NRG Energy, Inc. NRG130119P00017500 Expiration: January 2013, Exercise Price: $17.50 60 NRG130119P00020000 Expiration: January 2013, Exercise Price: $20.00 75 POM120818P00017500 Expiration: August 2012, Exercise Price: $17.50 20 PICO Holdings, Inc. PICO120721P00020000 Expiration: July 2012, Exercise Price: $20.00 45 PICO120421P00020000 Expiration: April 2012, Exercise Price: $20.00 20 PICO120421P00022500 Expiration: April 2012, Exercise Price: $22.50 25 Utilities Select Sector SPDR Fund XLU130119P00030000 Expiration: January 2013, Exercise Price: $30.00 30 XLU130119P00031000 Expiration: January 2013, Exercise Price: $31.00 12 XLU130119P00032000 Expiration: January 2013, Exercise Price: $32.00 50 Veolia Environment - ADR VE120421P00015000 Expiration: April 2012, Exercise Price: $15.00 58 VE120721P00010000 Expiration: July 2012, Exercise Price: $10.00 VE120721P00012500 Expiration: July 2012, Exercise Price: $12.50 38 VE121020P00012500 Expiration: October 2012, Exercise Price: $12.50 21 Waste Management and Remediation Services Republic Services, Inc. RSG121020P00030000 Expiration: October 2012, Exercise Price: $30.00 7 Waste Management, Inc. WM130119P00030000 Expiration: January 2013, Exercise Price: $30.00 83 TOTAL PUT OPTIONS WRITTEN (premiums received ($2,749,490)) Disclosures about Derivative Instruments and Hedging Activities at March 31, 2012 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As Would Be Reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of March 31, 2012: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Written Options - Written option contracts, at value $ Total $ - Total $ Security Valuation Master Portfolio securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made. Price information on listed securities is taken from the exchange where the security is primarily traded. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the NYSE, “fair value” will be determined. Purchased non-exchange traded options, futures, unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the last bid price. Exchange traded options are valued at the last reported sale price on an exchange on which the option is traded. If no sales are reported on a particular day, the mean between the highest bid and lowest asked quotations at the close of the exchanges will be used. Fixed-income securities (other than obligations having a maturity of 60 days or less) are normally valued on the basis of quotes obtained from pricing services, which take into account appropriate factors such as institutional-sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Master Portfolios. In determining the fair value of a security, the Board of Trustees shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Advisor or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; and (vii) the liquidity or illiquidity of the market for the security. Various inputs are used in determining the value of the Portfolio's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs mayinclude quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Portfolio's own assumptionsabout the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Internet Portfolio The following is a summary of the inputs used to value The Internet Portfolio's net assets as of March 31, 2012: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
